United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bridgeview, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2303
Issued: May 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated January 4 and May 14, 2008, finding that she did
not sustain an injury while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a back injury while in the performance of duty
causally related to factors of her federal employment.
FACTUAL HISTORY
On September 28, 2007 appellant, then a 44-year-old letter carrier, filed an occupational
disease claim. On September 12, 2007 she first realized that her right-sided radiculopathy was
caused by casing mail. A September 12, 2007 medical report of Dr. James Richardson, Boardcertified in emergency medicine, stated that appellant experienced lumbar radiculopathy. A

September 20, 2007 form report of Dr. Chandra S. Anand, an attending physician,1 stated that
appellant had foraminal stenosis and osteoarthritis. A magnetic resonance imaging (MRI) scan
of appellant’s lumbar spine was performed on September 18, 2007 by Dr. Gregory T. Goldstein,
a Board-certified radiologist, who noted diffuse arthritic changes with probable shallow right
neural foraminal/lateral protrusion at L3-4 with mild neural foraminal narrowing and shallow left
paracentral protrusion at L5-S1.
In a September 19, 2007 letter, Raymundo Ramos, an employing establishment
supervisor, controverted appellant’s claim. He stated that, on September 12, 2007, appellant
complained about not feeling well and that she was unable to carry her mail on the street.
Appellant told him that she experienced pain from her buttocks to her lower leg.
By letter dated November 23, 2007, the Office advised appellant that the evidence
submitted was insufficient to establish her claim. It requested additional factual evidence
explaining whether her back pain was caused by casing mail on September 12, 2007 or over
multiple work shifts. The Office requested additional medical evidence which included a
rationalized medical report from an attending physician which described appellant’s symptoms,
results of examination and tests, diagnosis, treatment provided, the effect of treatment and
opinion with medical reasons on whether exposure or incidents in appellant’s federal
employment contributed to her condition.
Progress notes dated October 17 through December 21, 2007 and a September 29, 2007
report from appellant’s physical therapist reveal that she experienced back pain radiating down
both lower extremities while she was casing and lifting mail. The September 29, 2007 report
stated that appellant experienced low back pain while sorting and delivering mail on
September 12, 2007. Appellant was also required to lift heavy boxes, parcels and mail which she
performed one week ago. She left work and went to an emergency room where she was
diagnosed as having a pinched nerve.
In a December 21, 2007 narrative statement, appellant described her injury. On
September 7, 2007 she was on her route and, when she lifted mail to put into a tray on the front
seat of her truck, she heard something snap in her back. Appellant rested for a moment and
returned to deliver the mail. The next day, she experienced pain in her right leg and foot which
made it difficult to walk. After casing mail for several days appellant could no longer withstand
the pain and sought medical treatment.
In a December 21, 2007 report, Dr. Anand provided a history that on September 7, 2002
appellant snapped her back and experienced severe pain in her back and legs for which she
received medical treatment on September 12, 2007. Despite physical therapy, appellant
continued to experience pain and numbness in her back and legs. Dr. Anand opined that
appellant’s condition would be considered permanent if there was no improvement. She further
opined that if appellant continued to perform her work duties, she would become totally disabled.

1

The Board notes that Dr. Anand’s professional qualifications are not contained in the case record.

2

By decision dated January 4, 2008, the Office denied appellant’s claim. It found the
medical evidence insufficient to establish that she sustained an injury causally related to factors
of her employment.
On January 29, 2008 appellant requested a review of the written record before an Office
hearing representative. She submitted additional progress notes from her physical therapists
which noted that she experienced pain in her back and to both shoulders.
In a January 25, 2008 report, Dr. Anand provided a history that appellant sustained a back
injury on September 7, 2007 while working at the employing establishment. She opined that
appellant’s radiculopathy, foramen stenosis and disability were caused by casing mail.
Dr. Anand stated that appellant’s symptoms prevented her from performing her regular work
duties which required lifting and straining. These work duties caused appellant’s back condition
to worsen. As a result, Dr. Anand stated that she was on long-term disability and that she could
no longer case mail.
In a March 24, 2008 report, Dr. Richard N. Egwele, a Board-certified orthopedic surgeon,
provided a history that appellant first experienced pain in her low back radiating down to her left
lower extremity on September 12, 2007 while casing mail. After reporting his findings on
physical examination, Dr. Egwele diagnosed low back syndrome/insufficiency.
By decision dated May 14, 2008, an Office hearing representative affirmed the January 4,
2008 decision. He found that appellant did not sustain an injury in the performance of duty as
she failed to establish that her work duties involved lifting and casing mail. The Office hearing
representative also found that the medical evidence of record failed to establish that appellant
sustained a medical condition causally related to her employment because it related her medical
condition to employment factors that had not been established.2
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential

2

Following the issuance of the Office hearing representative’s May 14, 2008 decision, the Office received
additional evidence. Appellant also submitted this evidence on appeal. The Board may not consider evidence for
the first time on appeal which was not before the Office at the time it issued the final decision in the case. 20 C.F.R.
§ 501.2(c). Appellant can submit this evidence to the Office and request reconsideration. 5 U.S.C. § 8128;
20 C.F.R. § 10.606.
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 Neither the fact that appellant’s condition became apparent during a
period of employment nor his belief that the condition was caused by his employment, is
sufficient to establish a causal relationship.7
ANALYSIS
Appellant alleged that she sustained a back injury due to lifting and casing mail as a letter
carrier. She stated that she lifted mail and put it into a tray while delivering mail on her route on
September 7, 2007. Thereafter, appellant cased mail for several days while working at the
employing establishment.
Appellant received treatment from a physical therapist on September 29, 2007
contemporaneous to September 12, 2007, the date she first realized that her back pain was
caused by her employment. Dr. Anand’s January 25, 2008 report stated that appellant’s
radiculopathy, foraminal stenosis and disability were caused by casing mail which required
lifting and straining. Dr. Egwele’s March 24, 2008 report stated that appellant first experienced
pain in her low back radiating down to her left lower extremity on September 12, 2007 while
casing mail. Mr. Ramos, an employing establishment supervisor, contended that appellant’s
statement of injury was inconsistent as she initially stated on September 12, 2007 that she did not
know the origin of her back pain and then, several days later, that her back pain was caused by
casing mail. The Board finds that the evidence of record establishes that appellant was required
to lift and case mail during the course of her employment at the employing establishment. The

5

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

6

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

4

statement of Mr. Ramos is not sufficient to cast doubt on the validity of appellant’s claim.
Appellant claim was properly adjudicated as one of occupational disease.
The Board finds, however, that appellant did not submit sufficient medical evidence to
establish that she sustained a back condition caused by the accepted employment factors.
Dr. Richardson’s September 12, 2007 report stated that appellant experienced lumbar
radiculopathy. Dr. Anand’s September 20, 2007 report found that appellant had foraminal
stenosis and osteoarthritis. Dr. Goldstein’s September 18, 2007 MRI scan of appellant’s lumbar
spine found diffuse arthritic changes with probable shallow right neural foraminal/lateral
protrusion at L3-4 with mild neural foraminal narrowing and shallow left paracentral protrusion
at L5-S1. However, in none of these reports, do the physicians of record address whether the
accepted employment factors of lifting and casing mail caused or aggravated appellant’s
preexisting lumbar condition.
In a December 21, 2007 report, Dr. Anand opined that the pain and numbness to
appellant’s back and legs was permanent if no improvement occurred. She further opined that, if
appellant continued to perform her work duties, she would become totally disabled. The Board
has held that the mere diagnosis of pain does not constitute a basis for the payment of
compensation.8 Dr. Anand did not specifically address how lifting or casing mail would cause or
contribute to appellant’s lumbar spine condition. She did not explain how appellant’s physical
condition and disability were caused by the accepted employment factors.
On January 25, 2008 Dr. Anand diagnosed radiculopathy and foraminal stenosis and
disability were caused by casing mail. She stated that appellant’s symptoms prevented her from
performing her regular work duties which required lifting and straining. Dr. Anand stated that
these work duties caused her back condition to worsen, which resulted in her being on long-term
disability and unable to case mail. She failed to provide sufficient medical rationale to explain
how lifting and casing mail caused or contributed to her lumbar condition and resultant
disability. Dr. Anand did not discuss how the foraminal stenosis or osteoarthritis of appellant’s
spine was caused or aggravated by the work duties required in her letter carrier position.
Dr. Egwele’s March 24, 2008 report provided a history that appellant first experienced
pain in her low back radiating down to her left lower extremity on September 12, 2007 while
casing mail. After reporting his findings on physical examination, he diagnosed low back
syndrome/insufficiency. Dr. Egwele did not explain how appellant’s back condition was caused
or aggravated by the accepted employment factor of casing mail.
The progress notes of appellant’s physical therapists do not constitute probative medical
evidence as a physical therapist is not a “physician” as defined under the Act.9

8

Robert Broome, 55 ECAB 339 (2004).

9

5 U.S.C. § 8102(2). This subsection defines the term physician. See Roy L. Humphrey, 57 ECAB 238 (2005)
(medical opinion, in general, can only be given by a qualified physician); see also David P. Sawchuk, 57 ECAB 316
(2006) (lay individuals such as physician’s assistants, nurses and physical therapists are not competent to render a
medical opinion under the Act).

5

The Board finds that there is insufficient rationalized medical evidence to establish that
appellant sustained a back condition causally related to the accepted factors of her federal
employment as a letter carrier. Appellant did not meet her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a back injury
while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2008 decision of the hearing
representative of the Office of Workers’ Compensation Programs is affirmed, as modified.
Issued: May 4, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

